Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
1.	Claims 12-23 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose the inventions of the independent claims, including the claimed steps of controlling each of the drive units of the wheel axle as a function of a difference between the longitudinal forces applicable to a roadway at the drive wheels of the wheel axle to the roadway, so as to ensure stable driving operation without static friction loss; wherein each of the drive units are controlled by the control unit and receive electrical energy necessary for their drive from an electrical energy store, and wherein the control unit carries out a process which predefines setpoint wheel torques for the drive units in a wheel-specific manner starting from a requested axle drive torque for one of the wheel axles and starting from a differential torque determined as a function of the difference, so that wheel-specific brake interventions by a braking system are not needed, in combination with the remaining claim limitations. 


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shelley Chen/
Patent Examiner
Art Unit 3663
July 17, 2021